DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-17 and 24-31, drawn to a process for treating wastewater or sludge, classified in C02F11/14.
Group II. Claims 18-23 and 32-33, drawn to a device for treating wastewater or sludge, classified in C02F1/686.

The inventions are independent or distinct, each from the other because: Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus such as an apparatus without a metering tank and the base/alkaline solution or phosphate-fixing compound/liquid containing a phosphate-fixing compound can be added to the mixing unit and mixed manually.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and (d) the prior art applicable to one invention would not likely be applicable to another invention.  

During a telephone conversation with Nicholas Brannen on 8-19-22, a provisional election was made without traverse to prosecute the invention of Group I, claim(s) 1-17 and 24-31. Affirmation of this election must be made by applicant in replying to this Office action. Claim(s) 18-23 and 32-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because of the following:
Figure 2, the reference line for reference number 25 does not point to any
particular feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because:
In the Abstract at line 7, “(Fig. 1)” should be deleted. 
Correction is required. See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informality: 
Applicant references particular claim numbers in paragraph 9 which should be removed. Should the case be issued as a patent, the claim numbers recited may not be correct.
At page 12, line 21, for “1 1” the added unit “1” causes the number to appear as eleven; for “250 1” the added unit “1” causes the number to appear as two thousand five hundred one; “2 1” the added unit “1” causes the number to appear as twenty one. The same is true for “110 1” and “5 1” and “45 1”. It is suggested that applicant use “L” or the units spelled as liters for clarity.
Appropriate correction is required.

The use a trade name(s) or a mark(s), used in commerce, has been noted in this application. The term should be accompanied by the generic terminology wherever it appears; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
Claim 5:
At line 3, “m3/h” (both recitations) should read “m3/h.”
Claim 15:
At line 2, “(15” should read “(15)”.
Appropriate correction is required.

Claim Interpretation (Sixth Paragraph)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
A First Mixing Unit as recited in claims 1, 2, 4, 5, 7-9, 12-13, 15, and 25-28, 30. The instant specification defines the First Mixing Unit as having the structure in Figure 7 (see paragraphs 175, 110, 124).
A Degassing Unit as recited in claim 12. The instant specification defines the Degassing Unit as having the structure of Figure 8 (see paragraph 177).
A Second Mixing Unit as recited in claims 13-17, and 30. The instant specification defines the Second Mixing Unit as having the structure in Figure 7 (see paragraphs 175, 113, 115).
A Third Mixing Unit as recited in claims 16-17 and 31. The instant specification defines the Third Mixing Unit as having the structure in Figure 7 (see paragraphs 175, 116).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (Second Paragraph) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 11, 14-15, 17, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
At lines 2-3 “a phosphate-fixing compound/liquid containing a phosphate-fixing compound” is indefinite. The limitation is repetitive in that a “phosphate-fixing compound” is recited twice.
Claims 2-8 are rejected as being dependent on a rejected claim.
Regarding claim 9:
At line 1, “the pH” lacks antecedent basis. Applicant may overcome the rejection by providing original basis for the limitation.
Claim 10 is rejected as being dependent on a rejected claim.
Regarding claim 11:
At line 2, the antecedent of “the phosphate-fixing compound” is not clearly defined given that the phrase is previously recited twice in claim 1 from which claim 11 depends.
Claims 12-13 are rejected as being dependent on a rejected claim.
Regarding claim 14:
At line 2, “the diaphragm” lacks antecedent basis. Applicant may overcome the rejection by providing original basis for the limitation.
	Regarding claim 15: 
At line 1, it is not clear if “a base/alkaline solution” is the same as or different from that recited in claim 1.
At lines 2-3, it is not clear if  “a phosphate-fixing compound/liquid containing a phosphate-fixing compound” is the same as or different from that recited in claim 1.
Claim 16 is rejected as being dependent on a rejected claim.
Regarding claim 17:
At line 1, it is not clear if “a base/alkaline solution” is the same as or different from that recited in claim 1.
At lines 1-2, it is not clear if “a phosphate-fixing compound/liquid containing a phosphate-fixing compound” is the same as or different from that recited in claim 1.
Claims 24-26 are rejected as being dependent on a rejected claim.
Regarding claim 27: 
At line 2, “the opening” lacks antecedent basis. Applicant may overcome the rejection by providing original basis for the limitation.
Regarding claim 28: (a) At line 1, “the pH” lacks antecedent basis. Applicant may overcome the rejection by providing original basis for the limitation.
Claim 29 is rejected as being dependent upon a rejected base claim.
Regarding claim 30: 
At line 2, “the mixing chamber” lacks antecedent basis. Applicant may overcome the rejection by providing original basis for the limitation.
(b) At lines 3-4, “the mixing chamber” lacks antecedent basis. Applicant may overcome the rejection by providing original basis for the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 13-14, 16-17, 28, and 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cardinal (US 3,947,350). 
Claim 1: regarding the limitation: a wastewater or sludge stream (2) is conveyed through a first mixing unit (15), wherein a base/alkaline solution (17) or a phosphate- fixing compound/liquid containing a phosphate-fixing compound (17) is metered or mixed into the first mixing unit (15), Cardinal teaches a process for treating sewage (wastewater) (see column 1, lines 10-24) in which a sewage stream is conveyed through a first mixing unit (comprising at least primary clarifier 2 and conduits 1 and 3) wherein calcium hydroxide (base/alkaline solution) is mixed into the first mixing unit. At column 6, lines 47-53, Cardinal recites:

    PNG
    media_image1.png
    116
    395
    media_image1.png
    Greyscale

Thus Cardinal indicates that the calcium hydroxide in the first mixing unit is a phosphate-fixing compound/liquid containing a phosphate-fixing compound. The sewage stream is conveyed through conduit 1. The calcium hydroxide is conveyed through conduit 3. In the first mixing unit the sewage and calcium hydroxide mix to cause phosphorous removal from the sewage (see column 3, lines 51-62). The sewage stream is conveyed through the first mixing unit in that sludge, which includes the sewage, from the first mixing unit exits through conduits 6 and 19 (see column 3, lines 63-69; column 4, lines 20-27). See Figure 1 of Cardinal below (annotations added by the examiner):

    PNG
    media_image2.png
    837
    659
    media_image2.png
    Greyscale

With respect to the interpretation of the first mixing unit under 35 USC, 6th paragraph, the first mixing unit is described in the instant specification as having the structure in Figure 7 and described at paragraph 175, or equivalents thereof. Cardinal defines the first mixing unit as a clarifier which performs the same function as applicant’s first mixing unit and therefore meets the limitation of the claim.
Claim 2: regarding the limitation the wastewater or sludge stream (2) is conveyed through a mixing chamber (33) of the first mixing unit (15) via an opening (32) of a diaphragm (31) of the first mixing unit (15), Cardinal teaches the process according to claim 1, wherein the sewage stream is conveyed through a first mixing chamber of the first mixing unit – the first mixing chamber being the volume within primary clarifier 2 where the sewage stream and the calcium hydroxide mix – by way of conduit 1. The terminal opening of conduit 1 is a diaphragm – allowing the sewage stream to enter clarifier 2 (see column 3, lines 51-62; column 3, lines 63-69; column 4, lines 20-27).
Claim 3: regarding the limitation wherein sparingly soluble phosphate is not removed from the wastewater or sludge stream (2), Cardinal teaches the process according to claim 1. Cardinal does not teach the removal of sparingly soluble phosphate from the sludge. Thus, Cardinal meets the limitation of claim 3.
Claim 4: regarding the limitation wherein the first mixing unit (15) is at least sectionally tubular, Cardinal teaches the process according to claim 1, wherein the first mixing unit is at least sectionally tubular in that the first mixing unit comprises separate tubular conduits 1 and 3 (see column 3, lines 51-62) which are sectional because each is located at a different section of the first mixing unit.
Claims 9: regarding the limitation wherein the pH in the first mixing unit (15) is increased to from 7.2 to 11 as a result of the base/alkaline solution (17) being metered in or mixed in, Cardinal teaches the process according to claim 1, wherein a pH in the first mixing unit (claim 9) and the mixing chamber (claim 28) is increased or maintained as a result of the calcium hydroxide being mixed in (see column 6, lines 54-61) at a pH value at 7.0 or above – which value encompasses the claimed pH range of 7.2 to 11.
Claim 10: regarding the limitation wherein the base (17) used is sodium hydroxide and/or potassium hydroxide or the alkaline solution used is sodium hydroxide solution and/or potassium 5hydroxide solution and/or calcium hydroxide solution, Cardinal teaches the process according to claim 1, wherein the calcium hydroxide is mixed with the sewage.
Claim 13: regarding the limitation wherein the wastewater or sludge stream (2) is furthermore conveyed through a second mixing unit (25) downstream of the first mixing unit (15), Cardinal teaches the process according to claim 1, wherein the sewage is furthermore conveyed through a second mixing unit (comprising at least activated sludge system 4 and conduit 6) downstream of the first mixing unit in that sludge, which includes the sewage, exits the first mixing unit and flows into the second mixing unit through conduit 6 (see column 3, lines 63-69; column 4, lines 20-27). See Figure 1 of Cardinal below (annotations added by the examiner):

    PNG
    media_image3.png
    915
    635
    media_image3.png
    Greyscale

With respect to the interpretation of the second mixing unit under 35 USC, 6th paragraph, the second mixing unit is described in the instant specification as having the structure in Figure 7 and described at paragraph 175, or equivalents thereof. Cardinal defines the second mixing unit as a clarifier which performs the same function as applicant’s second mixing unit and therefore meets the limitation(s) of the claim.
Claim 14: regarding the limitation wherein the wastewater or sludge stream (2) is conveyed through a mixing chamber (33') of the second mixing unit (25) via an opening of the diaphragm (31') of the second mixing unit (25), Cardinal teaches the process according to claim 13, wherein the sewage stream, with the sludge, is conveyed through a second mixing chamber of the second mixing unit – the mixing chamber being the volume within activated sludge system 4 where mixing occurs – by way of conduit 6 wherein the terminal opening of conduit 6 is a diaphragm allowing the sewage stream to enter system 4 (see column 3, lines 51-62; column 3, lines 63-69; column 4, lines 20-27).
Claim 16: regarding the limitation wherein the wastewater or sludge stream (2) is furthermore conveyed through a third mixing unit (35) downstream of the second mixing unit (25), Cardinal teaches the process according to claim 13, wherein the sewage stream is furthermore conveyed through a third mixing unit (comprising at least secondary clarifier 8 and conduit 7) downstream of the second mixing unit in that the sludge, which includes the sewage, exits the second mixing unit and flows into a third mixing unit through conduit 7 (see column 4, lines 1-12). See Figure 1 of Cardinal below (annotations added by the examiner):

    PNG
    media_image4.png
    849
    593
    media_image4.png
    Greyscale

With respect to the interpretation of the third mixing unit under 35 USC, 6th paragraph, the third mixing unit is described in the instant specification as having the structure in Figure 7 and described at paragraph 175, or equivalents thereof. Cardinal defines the third mixing unit as a clarifier which performs the same function as applicant’s third mixing unit and therefore meets the limitation(s) of the claim.
Claim 17: regarding the limitation wherein neither a base/alkaline solution nor a phosphate-fixing compound/liquid containing a phosphate-fixing compound is metered or mixed into the second mixing unit (25) or third mixing unit (35), Cardinal teaches the process of claim 13. Cardinal does not teach an extra path for sending a base/alkaline solution nor a phosphate fixing compound/liquid containing a phosphate-fixing compound in the second mixing unit or the third mixing unit. Thus, Cardinal meets the limitation of claim 17.
Claim 28: regarding the limitation wherein the pH in the mixing chamber (33) of the first mixing unit (15) is increased to from 7.2 to 11 as a result of the base/alkaline solution (17) being metered in or mixed in, Cardinal teaches the process according to claim, wherein a pH in the first mixing unit (claim 9) and the mixing chamber (claim 28) is increased or maintained as a result of the calcium hydroxide being mixed in (see column 6, lines 54-61) at a pH value at 7.0 or above – which value encompasses the claimed pH range of 7.2 to 11.
Claim 31: regarding the limitation wherein the wastewater or sludge stream (2) is conveyed through a mixing chamber (33") of the third mixing unit (35) via an opening of a diaphragm (31") of the third mixing unit (35), Cardinal teaches the process according to claim 16, wherein the sewage stream is conveyed through a third mixing chamber of the third mixing unit – the third mixing chamber being the volume within clarifier 8 where mixing occurs (comprising at least secondary clarifier 8 and conduit 7) – by way of conduit 7 wherein the terminal opening of conduit 7 is a diaphragm allowing the sewage stream to enter clarifier 4 (see column 3, lines 51-62; column 3, lines 63-69; column 4, lines 20-27).

Claim Rejections - 35 USC § 102
Claims 1-4, 9-10, 13-16, 28, and 30-31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cardinal (US 3,947,350).
The above discussion of Cardinal, with respect to claims 1-4, 9-10, 13-14, 28, and 30, applies herein. When viewing Cardinal with respect to treating-tank-21 also acting as a second mixing unit.
Claim 15: regarding the limitation wherein a base/alkaline solution (17) is metered or mixed into the first mixing unit (15) and a phosphate-fixing compound/liquid containing a phosphate-fixing compound (27) is metered or mixed into the second mixing unit (25): the above discussion of Cardinal applies herein. Cardinal teaches the process according to claim 13, wherein calcium hydroxide (base/alkaline solution) is mixed into the first mixing unit (see previously recited locations in Cardinal reference). When viewing Cardinal with respect to treating-tank-21 also acting as a second mixing unit, a phosphate-fixing compound/liquid containing phosphate fixing compound is mixed into second mixing unit/treating-tank-21 in that carbon dioxide or acids enter the second mixing unit/treating-tank-21 where calcium compounds in the sludge in tank 21 are converted to calcium and magnesium salts which are a phosphate-fixing compound/liquid(s) containing a phosphate-fixing compound into this second mixing unit. This second mixing unit comprising at least treating tank 21 and conduit 19 (see column 4, line 20 to column 5, line 17).
Claim 16: regarding the limitation wherein the wastewater or sludge stream (2) is 20furthermore conveyed through a third mixing unit (35) downstream of the second mixing unit (25), Cardinal teaches the process according to claim 16 – when viewing Cardinal with respect to treating-tank-21 also acting as a second mixing unit, the sewage stream is furthermore conveyed through a third mixing unit (comprising at least sludge thickener 17 and conduit 22) downstream of the second mixing unit in that the sludge, which includes the sewage, exits the second mixing unit and flows into the third mixing unit through conduit 22 (see column 4, line 20 to column 5, line 17; column 5, lines 31-54). See Figure 1 of Cardinal below with annotations added by the examiner:

    PNG
    media_image5.png
    581
    507
    media_image5.png
    Greyscale

Claim 31: regarding the limitation wherein the wastewater or sludge stream (2) is conveyed through a mixing chamber (33") of the third mixing unit (35) via an opening of a diaphragm (31") of the third mixing unit (35), Cardinal teaches the process according to claim 16 – when viewing Cardinal with respect to treating-tank-21, also acting as a second mixing unit, the sewage stream is furthermore conveyed through a third mixing unit (comprising at least sludge thickener 17 and conduit 22) downstream of the second mixing unit in that the sludge, which includes the sewage, exits the second mixing unit and flows into the third mixing unit through conduit 22 (see column 4, line 20 – column 5, line 17; column 5, lines 31-54).

Claim Rejections - 35 USC § 102
Claims 1, 3, 11, 24, and 29 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cornel (DE 102010022381 A1).
Claim 1: regarding the limitation a wastewater or sludge stream (2) is conveyed through a first mixing unit (15), wherein a base/alkaline solution (17) or a phosphate- fixing compound/liquid containing a phosphate-fixing compound (17) is metered or mixed into the first mixing unit (15), Cornel teaches a process for treating wastewater of sewage sludge (see patent image; see English machine translation at Abstract through DESCRIPTION OF DRAWINGS), in which a sludge stream is conveyed through first mixing unit 103 which is a sedimentation tank (see INORGANIC CHEMISTRY: lines 1-12), wherein a phosphate-5fixing compound/liquid containing a phosphate-fixing compound of calcium silicate hydrate is mixed into first mixing unit 103.
With respect to the interpretation of the first mixing unit under 35 USC, 6th paragraph, the first mixing unit is described in the instant specification as having the structure in Figure 7 and described at paragraph 175, or equivalents thereof. Cornel defines the first mixing unit as a sedimentation tank which performs the same function as applicant’s first mixing unit and therefore meets the limitation(s) of the claim.
Claim 3: regarding the limitation wherein sparingly soluble phosphate is not removed from the wastewater or sludge stream (2), Cornel teaches the process according to claim 1. Cornel teaches a mixture useful in preventing formation of magnesium ammonium phosphate. Cornel does not teach the removal of sparingly soluble phosphate from the sludge. Thus, Cornel meets the limitation of claim 3.
Claim 11: regarding the limitation wherein the phosphate-fixing compound (17, 27) used is a magnesium or calcium salt and/or a calcium silicate, Cornel teaches the process according to claim 1, wherein calcium silicate hydrate (a calcium silicate) is the phosphate-5fixing compound/liquid containing a phosphate-fixing compound.
Claim 24: regarding the limitation wherein the sparingly soluble phosphate is magnesium ammonium phosphate, Cornel teaches the process according to Claim 3, wherein the sparingly soluble phosphate not removed is magnesium ammonium phosphate.
	Claim 29: regarding the limitation wherein the magnesium or calcium salt is magnesium chloride and/or magnesium oxide and/or calcium chloride and/or the calcium silicate is calcium silicate hydrate, Cornel teaches the process according to claim 11, wherein the calcium salt is calcium silicate hydrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5-6, 8, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinal (US 3,947,350), as applied to claims 1-4, 9-10, 13-14, 16-17, 28, and 31 above (and also as applied to claims 1-4, 9-10, 13-16, 28, and 30-31 above), and further in view of Sheets, Sr. (US Patent Number: 7,422,680).
Claim 5: regarding the limitation wherein the wastewater or sludge stream (2) is conveyed at a volume flow rate of from 1 m3/h to 150 m3/h through the first mixing unit (15), Cardinal teaches the limitations according to claim 1; however, Cardinal does not teach that the sewage is conveyed at 15a volume flow rate of from 1 m3/h to 150 m3/h through the first mixing unit.
However, Sheets, Sr. (hereafter Sheets) discloses methods of processing sludge waste streams (see column 3, line 65 – column 4, line 67). Sheets discloses an embodiment for dewatering fecal waste through use of a sonicator (see column 4, lines 41-48). Sheets discloses sludge contains 0.1 % – 5 % weight solids and flow streams between 0.5 – 500 gallons per minute (0.14 M3/hr to 136.4 M3/hr) (note that this range overlaps the claimed range) (see column 7, line 65 – column 8, line 3). Sheets discloses that rather than adjusting water or temperature, flow rate may be decreased to compensate for increased solids; or flow rate may be increased to compensate for decreased solids (see column 10, lines 35-45). Sheets teaches that flow rate adjustment is a viable alternative to adjusting water and/or temperature for increased or decreased solids content. 
Cardinal and Sheets are considered analogous art because both are concerned with the processing of sludge.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have adjusted the sludge flow rate based on the solids content of the sludge in Cardinal to maintain the consistency of the sludge as suggested by Sheets wherein Sheets teaches flow rates between 0.5 – 500 gallons per minute (0.14 M3/hr to 136.4 M3/hr) (which overlaps the claimed range) are conventional and well-known in the art for this benefit (i.e. maintain consistency of the sludge).

Claims 5-6, 8, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinal (US 3,947,350) as applied to claims 1-4, 9-10, 13-14, 16-17, 28, and 31 above (and also as applied to claims 1-4, 9-10, 13-16, 28, and 30-31 above), and further in view of Rosenquest, Jr. (US Patent Number: 3,930,999).
Claim 6: regarding the limitation wherein the opening (32) of the diaphragm (31) has a diameter of from >= 10 mm to 500 mm and/or the mixing chamber (33) has a volume of from 1L to 250L, Cardinal teaches the process according to claim 2; however, Cardinal does not teach that the opening has a diameter of from >= 10mm to 500mm; or that the mixing chamber has a volume of from 1L to 250L.
However, Rosenquest, Jr. (Rosenquest hereafter) discloses a method for thickening sludge, of sewage sludge, in primary settling tanks (see column 1, lines 3-5). Rosenquest discloses the parameters of pipe size of sludge withdrawal piping (i.e. diaphragm opening), sludge velocity, sludge consistency (percent solids), and settling tank (i.e. clarifier) size limitations restrict the ability of primary settling tanks to thicken sewage sludge. Rosenquest teaches standard pipe diameters of 4 inches (101 mm) to 10 inches (254 mm) (note that this range overlaps the claimed range). Rosenquest teaches standard flow rates and clarifier areas. Specifically, Rosenquest teaches a standard sludge velocity of 900 gal/day/clarifier sq. ft. (142 liters/hour/clarifier sq. ft) to the clarifier. The area of the clarifier needed to accommodate the volume increases with increasing sludge flow volume (see column 1, lines 17-66).
Cardinal and Rosenquest are considered analogous art because both are concerned with the processing of sludge.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have adjusted the volume of the clarifier of Cardinal based on the sludge flow rate because Rosenquest teaches a settling tank (i.e. clarifier) size is a function of sludge velocity – this value having the ability to restrict a primary settling tank from thickening sewage sludge. Thus, on skilled in the art would have been motivated the optimize the volume of the clarifier of Cardinal for an optimal amount of thickening.
Also, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have adjusted diameter of the opening (32) of the diaphragm (31) in Cardinal to have a diameter of 101mm-254mm (which overlaps the claimed range) in that Rosenquest teaches this range of diaphragm opening diameters is used in the art for allowing one to move the sludge therethrough to achieve proper sludge thickening in the clarifier.
Claim 8: regarding the limitation wherein the base/alkaline solution (17) or the phosphate-fixing compound/liquid containing a phosphate-fixing compound (17) is metered or mixed into the first mixing unit (15) via an annular gap (37) or a number of annularly arranged openings, Cardinal teaches the process according to claim 1, wherein the calcium hydroxide is mixed into the first mixing unit by way of conduit 1. The terminal opening of conduit 1 is a gap junction – allowing the sewage stream to enter clarifier 2 (see column 3, lines 51-62). Conduit 1 is a gap in that it is an extended structure. 
Cardinal does not specifically recite that conduit 1 is annular.
However, the use of annular pipes for transporting sewage and wastes is well-established and conventional and it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have selected pipe/tube having an annular cross-section – such as conventional piping – for transporting the sewage and sludge in Cardinal because piping having an annular shape is conventional and is readily available and the known cross-section provides for straightforward determination of mass/volume flow rates. 
As such, the claimed shape for the opening cannot be considered critical where numerous variables must be considered to determine an optimum sized diameter to achieve the desired results. Cardinal teaches the general conditions of the claim in the prior art, including the same interest of treating sewage and sludge. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A. It is additionally noted that limitations relating to annular shape is not sufficient to distinguish over the prior art absent persuasive evidence that the particular configuration of the claimed conduit is significant (see MPEP 2104.04 (IV)(B); Changes in Shape).
Claim 26: regarding the limitation wherein the base/alkaline solution (17) or the phosphate-fixing compound/liquid containing a phosphate-fixing compound (17) is metered or mixed into the mixing chamber (33) of the first mixing unit (15), Cardinal teaches the process according to Claim 8, wherein the calcium hydroxide is mixed into a first mixing chamber of the first mixing unit – the first mixing chamber being the volume of the first mixing unit where the sewage stream and the calcium hydroxide mix – by way of conduit 1.
Claim 27: regarding the limitation wherein the annular gap (37) or the number of annularly arranged openings is arranged coaxially in relation to the opening (32) of a diaphragm (31) of the first mixing unit (15), Cardinal teaches the process of claim 26, wherein the annular arranged openings (terminal ends of conduit 1 are arranged coaxially with the gap junction (conduit 1) in relation to the openings (diaphragm) of the first mixing unit).

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinal (US 3,947,350), as applied to claims 1-4, 9-10, 13-14, 16-17, 28, and 31 above (and also as applied to claims 1-4, 9-10, 13-16, 28, and 30-31 above), and further in view of  Nakamura (JP 2002177967 A).
Claims 7 and 25: 
For claim 7: regarding the limitation wherein the first mixing unit (15) has a coating which prevents deposition of sparingly soluble phosphate in the first mixing unit (15); and 
For claim 25: regarding the limitation wherein the coating prevents deposition of sparingly soluble phosphate in the mixing chamber (33) of the first mixing unit (15): Cardinal teaches the process according to claim 1 (claim 7 for claim 25); however, Cardinal does not teach that the first mixing unit (clarifier 2 being part of the first mixing unit) has a coating which 20prevents deposition of sparingly soluble phosphate in the first mixing unit (claim 7) and the mixing chamber (claim 25).
Nakamura teaches coating the inner walls of processing equipment with a fluororesin to prevent magnesium ammonium phosphate from scaling the walls where scale removal is labor intensive (see reference drawings; see English machine translation: Abstract; paragraphs 7-9). 
Cardinal and Nakamura are considered analogous references in that each is concerned with sludge and sewage processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Cardinal that the first mixing unit have a fluororesin coating on inner surfaces thereof to 20prevents deposition of sparingly soluble phosphate (magnesium ammonium phosphate) as scale thereon where removal of this type of scale is labor intensive.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cardinal (US 3,947,350), as applied to claims 1-4, 9-10, 13-14, 16-17, 28, and 31 above (and also as applied to claims 1-4, 9-10, 13-16, 28, and 30-31 above), and further in view of Hannemann (EP 2028161 A1). 
Claim 12, regarding the limitation wherein the wastewater or sludge stream (2) is furthermore conveyed through a degassing unit (5) for degassing of the wastewater or sludge stream (2), which degassing unit (5) is upstream of the first mixing unit (15): Cardinal teaches the process according to claim 1; however, Cardinal does not teach degassing the sewage at a degassing unit upstream of the first mixing unit.  
Hannemann teaches a process of recovering magnesium ammonium phosphate from sewage sludge mixed with magnesium chloride (see reference drawing; and see English machine translation: abstract). The process includes a first mixing unit (see Figure 1) comprising a degassing unit (cylindrical part 1) and mixing unit (funnel part 2). The magnesium ammonium phosphate is deposited in discharge container 3. Hannemann introduces air into the sludge in part 1 to ensure thorough mixing with the magnesium chloride in parts 1 and 2. Degassing is performed in part 1 located before part 2 (see paragraphs 11-14) to remove the air and undesirable air bubbles. 
Cardinal and Hannemann are considered analogous references in that each is concerned with sludge and sewage processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Cardinal the introduction of air into the sludge with the calcium hydroxide at a mixing unit upstream of the first mixing unit to ensure through mixing of sludge with the calcium hydroxide, as suggested by Hannemann – where the air is then removed from the sludge (degassing) to remove the air and undesirable air bubbles. 
With respect to the interpretation of the degassing unit under 35 USC, 6th paragraph, the degassing unit is described in the instant specification as having the structure in Figure 8, and described at page 177, or equivalents thereof. Hannemann defines the degassing unit as a tank which performs the same function as applicant’s degassing unit and therefore meets the limitation of the claim.


Prior Art of Record
The following prior art made of record but not relied upon is considered pertinent to applications disclosure: Cardinal (US 3,623,975) teaches a furnace for incinerating sludge.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-
5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Magali Slawski can be reached at (571) 270-3960. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-
8300. 
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBIN S GRAY/	Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773